Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 1 of 20




        Exhibit 1
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 2 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 3 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 4 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 5 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 6 of 20




        Exhibit 2
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 7 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 8 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 9 of 20




        Exhibit 3
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 10 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 11 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 12 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 13 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 14 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 15 of 20
Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 16 of 20




         Exhibit 4
     Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 17 of 20



 1    Daniel P. Struck, Bar No. 012377
      Ashlee B. Hesman, Bar No. 028874
 2    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      3100 West Ray Road, Suite 300
 3    Chandler, Arizona 85226
      Telephone: (480) 420-1600
 4    dstruck@strucklove.com
      ahesman@strucklove.com
 5
      Attorneys for Defendants Mohave County and
 6    Mohave County Sheriff
 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                            IN AND FOR THE COUNTY OF MOHAVE
 9
      Jacklyn Gelsone,                                 No. S-8015-CV-202100373
10
                                          Plaintiff,   DEFENDANTS’ NOTICE OF FILING
11                                                     NOTICE OF REMOVAL
                    v.
12
      Mohave County, a government entity;
13    Mohave County Sheriff, a government
      entity,
14
                                       Defendants.
15
16           Pursuant to 28 U.S.C. §§ 1332, 1441; and LRCiv 3.6, Defendants hereby remove
17     Mohave County Superior Court Case No. S-8015-CV-202100373, from the Superior Court
18     of the State of Arizona, County of Mohave to the United States District Court for the
19     District of Arizona. A copy of the Notice of Removal (exclusive of exhibits) is attached as
20     Exhibit A.
21            DATED this 14th day of July, 2021.

22                                                 STRUCK LOVE BOJANOWSKI & ACEDO, PLC

23                                                 By /s/ Ashlee B. Hesman
                                                      Daniel P. Struck
24                                                    Ashlee B. Hesman
                                                      3100 West Ray Road, Suite 300
25                                                    Chandler, Arizona 85226
26                                                     Attorneys for Defendants Mohave County
                                                       and Mohave County Sheriff
27
28
     Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 18 of 20



 1     ORIGINAL of the foregoing efiled
       via AZTurboCourt this 14th day of July, 2021.
 2
       On this same date, a true COPY of the foregoing
 3     was served via AZTurboCourt (per Arizona
       Supreme Court Administrative Order 2014-23) on:
 4
       David J. Catanese
 5     PO Box 47640
       Phoenix, AZ 85020
 6     dcatanese@zacharlaw.com
 7     Attorney for Plaintiff
 8
       By: /s/ Tamela S. Gation
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
   Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 19 of 20


From:           Ashlee Hesman
To:             Tammy Gation
Subject:        FW: E-Filing Status: Form Set # 5896756 Delivered and eServed
Date:           Wednesday, July 14, 2021 12:06:42 PM




From: TurboCourt Customer Service <CustomerService@TurboCourt.com>
Sent: Wednesday, July 14, 2021 12:06:36 PM (UTC-07:00) Arizona
To: Ashlee B Hesman <hesman@strucklove.com>
Subject: E-Filing Status: Form Set # 5896756 Delivered and eServed

PLEASE DO NOT REPLY TO THIS EMAIL.

Thank you for submitting your documents to Mohave County - Superior Court

You will be notified when your documents have been processed by the court.

Here are your filing details:
Case Number: S8015CV202100373 (Note: If this filing is for case initiation, you will receive
a separate notification when the case # is assigned.)

Filed By: Ashlee B Hesman

AZTurboCourt Form Set: #5896756
AOC Submission ID #1630816

Delivery Date and Time: Jul 14, 2021 12:06 PM MST

Forms:



Attached Documents:
Notice: Of Filing: Defendants Notice of Filing Notice of Removal
Exhibit/Attachment (Supporting): Exhibit A

Fees Paid:

Total Filing Fees: $0.00
Provider Fee: $0.00
E-Payment Fee: $0.00
Total Amount Paid: $0.00

E-Service notification was sent to the following recipient(s):

David J. Catanese at dcatanese@zacharlaw.com

You MUST log in and check your filing status and the e-Service status of this form set online
at http://turbocourt.com/.
If you have questions about your filing, please contact AOC Support Services, phone number
  Case 3:21-cv-08154-SMB--MHB Document 1-3 Filed 07/14/21 Page 20 of 20


602-452-3519 or 1-800-720-7743, or e-mail pasupport@courts.az.gov.
Please have your AZTurboCourt Form Set # and AOC Submission ID available.
